UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM L. HANDY, JR., a/k/a B,

                Defendant - Appellant.



                              No. 10-7554


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM L. HANDY, JR., a/k/a B,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Alexander Williams, Jr., District
Judge. (8:04-cr-00559-AW-7; 8:09-cv-02011-AW)


Submitted:   March 14, 2011                 Decided:   March 24, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


William L. Handy, Jr., Appellant Pro Se.   Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            William       Handy,         Jr.,    seeks        to     appeal     the     district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion and his Fed. R. Civ. P. 59(e) (“Rule 59(e)”)

motion     for   reconsideration,               as     well     as       its   correspondence

returning    Handy’s         motion      to     recuse    the       district       court   judge

because the motion was received after his case was closed.

            An    order       dismissing         a     motion       under      § 2255    is    not

appealable       unless       a    circuit           justice        or     judge      issues     a

certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2006).

The same is true as to an attempt to appeal an order denying

reconsideration of an order denying § 2255 relief.                                 See Reid v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies            this        standard        by         demonstrating        that

reasonable       jurists       would          find     that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies     relief       on     procedural            grounds,        the       prisoner        must

demonstrate      both     that      the       dispositive          procedural         ruling    is



                                                 3
debatable, and that the motion states a debatable claim of the

denial of a constitutional right.          Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Handy has not made the requisite showing.                Accordingly, we

deny a certificate of appealability and dismiss appeal number

10-7554.    We also dismiss Handy’s appeal in number 10-7553 from

the district court’s correspondence returning his late motion to

recuse.    A letter is not an appealable judgment or order, see

Fed. R. App. P. 3(a), 4(a), and in any event, Handy has not made

a showing of extra judicial bias in this case.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the    materials

before    the   court   and   argument   would   not    aid   the    decisional

process.

                                                                      DISMISSED




                                     4